Title: From Thomas Jefferson to Edmond Charles Genet, 2 October 1793
From: Jefferson, Thomas
To: Genet, Edmond Charles



Sir
Monticello in Virginia Oct. 2. 1793.

I was honored yesterday with your letter of the 14th. of Sep. covering the commission of the citizen Dannery to be Consul of the republick of France at Boston. I now lay the same by letter before the President to obtain his Exequatur, which will be forwarded to you with the Commission. The Exequatur is made exactly commensurate with the commission; but I apprehend that neither is so with the intentions of the Executive council, who probably did not mean to confine the functions of Mr. Dannery to the township of Boston. Should this be the case, you
 
will be sensible of the expediency of obtaining for him as early as possible a new commission defining the limits of his office as extensively as they mean he shall exercise them, to which, a new Exequatur being adapted, their intentions will be fulfilled.
Satisfied that errors in the address of their commissions proceed from a want of intimacy with our constitution, no difficulty has been made on that account in the case of the present commission. But it is my duty to remark to you that by our constitution all foreign agents are to be addressed to the President of the US. no other branch of the government being charged with the foreign communications. I have no doubt you will draw the attention of your government to this circumstance of form in future commissions. I have the honor to be with great respect & esteem, Sir your most obedient & most humble servt

Th: Jefferson

